EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 11/10/20101 Purchase 11/11/20102 Purchase 11/12/20103 Purchase 11/15/20104 Purchase 11/16/20105 Purchase 11/17/20106 Purchase 11/18/20107 Purchase 11/19/20108 Purchase 11/22/20109 Purchase 11/23/201010\ Purchase 11/24/201011 Purchase 11/26/201012 Purchase 11/29/201013 Purchase 1 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 2 This transaction was executed in multiple trades at prices ranging from $1.98 - 2.02. 3 This transaction was executed in multiple trades at prices ranging from $1.97 - 2.07. 4 This transaction was executed in multiple trades at prices ranging from $2.00 - 2.20. 5 This transaction was executed in multiple trades at prices ranging from $2.02 - 2.10. 6 This transaction was executed in multiple trades at prices ranging from $1.99 - 2.09. 7 This transaction was executed in multiple trades at prices ranging from $2.12 - 2.20. 8 This transaction was executed in multiple trades at prices ranging from $2.13 - 2.20. 9 This transaction was executed in multiple trades at prices ranging from $2.15 - 2.20. 10 This transaction was executed in multiple trades at prices ranging from $2.08 - 2.20. 11 This transaction was executed in multiple trades at prices ranging from $2.05 - 2.10. 12 This transaction was executed in multiple trades at prices ranging from $2.19 - 2.20. 13 This transaction was executed in multiple trades at prices ranging from $2.19 - 2.20. Date Type Price Shares 11/30/201014 Purchase 12/01/201015 Purchase 12/02/201016 Purchase 12/03/201017 Purchase 12/06/201018 Purchase 12/07/201019 Purchase 12/08/201020 Purchase 12/09/201021 Purchase 12/10/201022 Purchase 12/13/201023 Purchase 12/14/201024 Purchase 12/15/201025 Purchase 12/16/201026 Purchase 12/17/201027 Purchase 12/20/201028 Purchase 12/21/201029 Purchase 12/22/201030 Purchase 12/27/201031 Purchase 12/28/201032 Purchase 12/29/201033 Purchase 12/30/201034 Purchase 12/31/201035 Purchase 14 This transaction was executed in multiple trades at prices ranging from $2.15 - 2.20. 15 This transaction was executed in multiple trades at prices ranging from $2.12 - 2.15. 16 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 17 This transaction was executed in multiple trades at prices ranging from $2.03 - 2.05. 18 This transaction was executed in multiple trades at prices ranging from $1.97 - 1.99. 19 This transaction was executed in multiple trades at prices ranging from $1.95 - 1.97. 20 This transaction was executed in multiple trades at prices ranging from $1.98 - 2.00. 21 This transaction was executed in multiple trades at prices ranging from $1.96 - 1.97. 22 This transaction was executed in multiple trades at prices ranging from $1.95 - 1.96. 23 This transaction was executed in multiple trades at prices ranging from $1.85 - 2.03. 24 This transaction was executed in multiple trades at prices ranging from $1.82 - 1.85. 25 This transaction was executed in multiple trades at prices ranging from $1.79 - 1.90. 26 This transaction was executed in multiple trades at prices ranging from $1.82 - 1.86. 27 This transaction was executed in multiple trades at prices ranging from $1.82 - 1.86. 28 This transaction was executed in multiple trades at prices ranging from $1.78 - 1.80. 29 This transaction was executed in multiple trades at prices ranging from $1.77 - 1.90. 30 This transaction was executed in multiple trades at prices ranging from $1.85 - 1.86. 31 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 32 This transaction was executed in multiple trades at prices ranging from $1.85 - 1.90. 33 This transaction was executed in multiple trades at prices ranging from $1.82 - 2.05. 34 This transaction was executed in multiple trades at prices ranging from $2.00 - 2.10. 35 This transaction was executed in multiple trades at prices ranging from $1.95 - 2.09.
